Case 0:19-cr-60152-RNS Document 7 Entered on FLSD Docket 08/26/2019 Page 1 of 1


                       U M TED STAT ES D ISTR ICT C O U RT FO R TH E
                            SO U TH E RN D'
                                          ISTRIC T O F FLO RIDA


                               CASE NO.19-60152-CR-SCOLA(s)
  U NITED STA TE S O F A M ER IC A,


                                                                           v'
                                                                            .kmj=k'.usr'
                                                                                       asuxzw l'exxumv :                                   A'
                                                                                                                                            ='Y'*%J*>*R
                                                                           )
                                                                           ! d...,llk...#
                                                                           '
                                                                           zi           L.
                                                                                         ..
                                                                                          ..r
                                                                                            k-
                                                                                             .3
                                                                                              .# .
                                                                                                            t
                                                                                                 ..q/N -.---.  '
                                                                                                            'tJ.
                                                                                                                                           bc. ? .
                                                                                                                                    .r-..% ,.Vee'r
                                                                                                                                                 F,
  B RIAN N ELSO N BO O K ER ,                                                                                                                    '1
                                                                                                                                                 $
                                                                           t
                                                                           N
                                                                           t.                                  .
                                                                                                               J                                 h
                                                                                                                                                 r
                                                                           1.                                r                                   j    $
                                                                                                                                                      k
                                                                           ,.                              p     g     ,..j ,)
                D efendant.                                                ;,
                                                                            jh
                                                                                                                 ') j..j
                                                                                                                 ..    .
                                                                                                                       kj ;.I(
                                                                                                                             ..
                                                                                                                              /                        .
                                                                                                                                                      Fi'
                                                                                                                                                        F
                                                                           :.                                                                         k!
                                                                           '                                                                          rj
                                         /                                  k
                                                                           1@,                 q
                                                                                               -k
                                                                                                ..
                                                                                                 '... ..t-,..r' î   .'vt!..;:
                                                                                                                            -.z'i.@..'                j
                                                                           1)                7. ( ...'.'. .
                                                                                                          '.. x... r..)$..a$.''   x>1 .               7
                                                                                                                                                      p
                                                                                                               I., f
                                                                                                                   b -.
                                                                                                                      :...
                                                                                                                      .  ,
                                                                                                                         .
                                                                                                                         ;'
                                                                                                                         .                            ,
                                                                                                                                                      q
                                                                            :
                                                                            hi
                                                                             -a=z,=wu...w.      r..a . .....v'.e.w''
                                                                                         ..x.= ..
                                                                                                '                  '' . .'. '=.atgnt
                                                                                                                          A-.      -          :   bw '.44
                                                                                                                                              m.T..
                                 M O TIO N T O UN SEA L C ASE

         OnJune6,2019,agrandjurysittingintheSouthernDistrid ofFloridareturnedasix-
  countindictmentagainstBrian Nelson Booker.Theindictmentwasreturned underseal,and the

  Courtissued awarrantforBooker'sarrest.Bookerhasremained outsidetheUnited Statessince

  Decem ber28,2016,and thushe hasnotyetbeen arrested.

         OnAugust22,2019,thegrandjuryreturnedasupersedingindictmentagainstBooker
  w ith one additionalcharge.The superseding indictm entwasnotreturned under seal;how ever,

  because ofthe initialOrdersealing the indictm ent,the entire docketisstillcoded as ûtsealed.''

         lntheinterestsofjustice,theUnitedStatesofAmerica,byandthroughitsundersigned
  attorney,now respectfully requeststhatthe Courtunsealthiscase.

                                               Respectfully subm itted,

                                               RICHA RD E.ZU CKERM A N
                                               PrincipalD eputy A ssistantA ttorney G eneral.
                                               U .S.D epartm ento Justice,Tax D ivision

                                                             1
                                                                                            +                  X T)E,// .% tuyc'
                                                         .                                                                                             (.
                                                                                                                                                        )m
                                               Sean Beaty,TrialA ttorney
                                                                                     .
                                                                                                                                                ygpgjgvp
                                               U S.Departm entofJustice,Tax D ivision
                                                 .
                                                                                                                                          /'
                                                                                                                                           7,ctpw./ t-
                                               Sean.p.Beaty@ usdoj.gov                                                                       '
                                                                                                                                             2.uckz.z'm...'l


                                                     1
